Case 3:14-cr-00175-WHA Document 1358-1 Filed 03/23/21 Page 1 of 23




             EXHIBIT A
Case 3:14-cr-00175-WHA Document 1358-1 Filed 03/23/21 Page 2 of 23




             EXHIBIT A-1
To:        Singh, Sumeet[S1St@pge.com]; Johnson, Aaron[AJJ9@pge.com]; Pender, Matthew[MTPa@pge.com]; Vallejo,
Alex[AXVU@pge.com];    Case
                         Koo, 3:14-cr-00175-WHA         Document
                               Alyssa (LAW)[ATK4@pge.com];    Thomas1358-1
                                                                      Jacobs, Filed 03/23/21 Page 3 of 23
                                                                              Caroline[Caroline.ThomasJacobs@cpuc.ca.gov];
Palmer, Leslie L.[Leslie.Palmer@cpuc.ca.gov]; Morey, Candace[candace.morey@cpuc.ca.gov]; Strenfel, Scott[S7ST@pge.com];
Gilleran, Sean[SPGH@pge.com]; Ritter, Michael[MxRy@pge.com]
Cc:        Kjensli, Nika[nika.kjensli@cpuc.ca.gov]; Duffey, Evan[EJDQ@pge.com]
From:      Allen, Meredith[MEAe@pge.com]
Sent:      Mon 3/8/2021 5:57:55 PM (UTC-08:00)
Subject: RE: Meeting re Proposed Conditions
CPUC Distribution HFTD Lidar Review for Potential Inclusion in PGE Distribution PSPS Criteria 2021-03-08 (003).pdf

 All,

 Attached are the materials for the meeting.

 Thank you,
 Meredith

 -----Original Appointment-----
 From: Allen, Meredith
 Sent: Thursday, March 3, 2005 12:17 PM
 To: Allen, Meredith; Singh, Sumeet; Johnson, Aaron; Pender, Matthew; Vallejo, Alex; Koo, Alyssa (LAW); Thomas Jacobs, Caroline;
 Palmer, Leslie L.; Morey, Candace; Strenfel, Scott; Gilleran, Sean; Ritter, Michael
 Cc: Kjensli, Nika; Duffey, Evan
 Subject: Meeting re Proposed Conditions
 When: Monday, March 8, 2021 6:00 PM-7:00 PM (UTC-08:00) Pacific Time (US & Canada).
 Where: Microsoft Teams Meeting


 ________________________________________________________________________________

 Microsoft Teams meeting
 Join on your computer or mobile app
 Click here to join the meeting
 Or call in (audio only)
 +1 415-906-0873,,329029884# United States, San Francisco
 Phone Conference ID: 329 029 884#
 Find a local number | Reset PIN
 Need Help with Teams? Click on the Help option in this invite to connect you directly to our Teams at PG&E Training site!
 Learn More | Help | Meeting options
 ________________________________________________________________________________
Case 3:14-cr-00175-WHA Document 1358-1 Filed 03/23/21 Page 4 of 23




             EXHIBIT A-1.1
                                                                                            Case 3:14-cr-00175-WHA Document 1358-1 Filed 03/23/21 Page 5 of 23




                     Distribution HFTD Lidar Vegetation Criteria for Potential
                            Inclusion in PG&E Distribution PSPS Criteria

                                                                                                                                                    2/19/2021




Some of the measures included in this document are contemplated as additional precautionary measures intended to further reduce the risk of wildfires.
                                                                                     Case 3:14-cr-00175-WHA Document 1358-1 Filed 03/23/21 Page 6 of 23

                                      Potential 2021 PG&E Distribution PSPS Guidance


    Distribution PSPS scope is determined by the following decision-making diagram. Direct vegetation considerations (blue) are potential additions to 2021
    guidance. Please note that FPI, OPW, minimum fire potential conditions, and Black Swan criteria are all under study for potential enhancements in Q3 2021.

                                                                                                        Note: Direct Vegetation considerations were not
                                                                                                        part of 2020 Distribution PSPS decision criteria.
                                                                                                              2. Direct Vegetation Consideration
                                                                                                             (Priority 1 and Priority 2 Trees + >70th
                     Not In Scope for PSPS                                                                  percentile Sum Tree Over Strike (t.b.d.
                                                                                                              based on Judge Alsup order among
                                                                                                             other factors currently under review)
                                               No
                                                                                                                                               OR
              1. Area Meeting Minimum Fire                                         Yes                          3. Distribution Large Fire Probability
                                                                                                                               LFPD > 6                                               In Scope for Distribution PSPS
                   Potential Conditions?
                                                                                                                           LFPD = FPI*OPW
                                                                                                            (Fire Potential index * Outage Producing Winds)


                                                                                                                                               OR
                          1. Fire Potential Conditions                                                          4. Distribution Black Swan Conditions                              4. Distribution Black Swan Conditions.
     Note: may be revised based on cont. 2021 studies (t.b.d.)                                                                                                           Note: may be supplemented with Technosylva in 2021. (t.b.d.)
   Logic                        Variable                Sign                Value
                                                                                                                                                                         Logic                      Variable       Sign   Value
     &       Fire Potential Index (FPI)                   >                  0.2                      Note: If any of the above three conditions are met, then section     &     Fire Potential Index (FPI)         >      0.3
     &       Sustained Wind Speed mph                     >                   20
     &       Dead Fuel Moisture (DFM) 10hr                <                   9%
                                                                                                      of distribution line is considered in scope for PSPS.                &     Sustained Wind Speed mph           >       30
                                                                                                                                                                           &     Dead Fuel Moisture (DFM) 10hr      <       9%
     &       Dead Fuel Moisture (DFM) 100hr               <                  11%
                                                                                                                                                                           &     Dead Fuel Moisture (DFM) 100hr     <      11%
     &       Dead Fuel Moisture (DFM) 1000hr              <                  11%
                                                                                                                                                                           &     Dead Fuel Moisture (DFM) 1000hr    <      11%
     &       Relative Humidity (RH)                       <                  30%
                                                                                                                                                                          &      Relative Humidity (RH)             <      20%
Some of the measures included in this document are contemplated as additional precautionary measures intended to further reduce the risk of wildfires.
                                                                                      Case 3:14-cr-00175-WHA Document 1358-1 Filed 03/23/21 Page 7 of 23
                                                                                                                                                                         Aerial Lidar data provides fewer point returns under
                                                                                                                                                                         dense tree canopies reducing accuracy of detection of
                                     Aerial Lidar Derived Tree Over Strike (Fall-In)                                                                                     tree trunks. For large canopies, the tree top detection
                                     on Distribution Conductor                                                                                                           may over-estimate tree observations.


 Aerial Lidar data was collected in 2019 and early 2020 for
 distribution circuit corridors in HFTD by using Heliscope 2.5                                                       A fall-in tree is a tree, which may fall over the
 sensor systems with helicopter flight altitudes between 330 to                                                      nearest wire, when measured in 3D distance
 500 ft above ground level.                                                                                          from the tree ground level to to the nearest
                                                                                                                     phase of conductor wire. The greater the tree
                                                                                                                     over strike, the greater range of angles the
                                                                                                                     tree could fall at and still hit the line.

                                                                                                                      Tree Over Strike = Tree Height - 3D Distance

                                                                                                                                                                         Detection of tree trunks form aerial Lidar is challenging
                                                                                                                                                                         due to point cloud data being less dense under tree
                                                                                                                                                                         canopies, so trees are detected through their tree tops.




The Lidar coverage is specified to                           Lidar point cloud rendering
cover at least 150ft for both sides                          with red dots marks fall-in                             There are 7.3 million trees detected through
of the utility corridor (typically                           tree top detects, and orange                            LiDAR in PG&E’s HFTD distribution corridors,        Tree top could be               Tree top could be detected
~500ft captured) .                                           dots marking detects of radial                          of which 5.3 million trees could strike the line    detected closer to wire         further from wire
                                                             clearance vectors of nearest                            (Fall-In) .                                         compared to the actual          compared to the actual tree
                                                             vegetation point to nearest                                                                                 tree trunk which over-          trunk, which under-
                                                             line.                                                                                                       estimates overstrike.           estimates overstrike. 3
Some of the measures included in this document are contemplated as additional precautionary measures intended to further reduce the risk of wildfires.
                                           Case 3:14-cr-00175-WHA Document 1358-1 Filed 03/23/21 Page 8 of 23
                       Sensitivity Study: Adding    Distribution Vegetation Guidance to 10 Year Climatology Study Base Line
                       (2010-2019), Tree Over Strike, and HFTD Vegetation Caused Outages
                                                                                                                   Some of the measures included in this document are contemplated as additional precautionary measures intended to further reduce the risk of wildfires.



Potential PSPS Distribution Vegetation Guidance Criteria:
   + Sum Lidar Tree Over Strike on Distribution Asset per POMMS Grid                        Potential PSPS Distribution Vegetation Guidance Criteria based on Sum Lidar Tree Over
   Cell > 70th percentile out of HFTD Lidar Data POMMS Grid Cells                           Strike captures the conditions at Zogg fire ignition location cell which is at the 76th
                                         AND                                                percentile, i.e. top quartile of vegetation overstrike exposure.
   POMMS grid cell meeting PG&E Fire Potential Conditions (function                         The potential PSPS Distribution Vegetation Guidance Logic relative to 2020 Base Line 10
   of PG&E’s Fire Potential Index, wind speed, relative humidity, and                       year climatology study of PSPS events from 2010-2019 shows:
   dead fuel moisture)                                                                      • additional PSPS events, increased customers impacted, and increased event duration,
   + Priority 1 and Priority 2 Hazard Notification Trees                                    • percentage increase in event duration and customer impacts is higher for smaller
                                         AND                                                    events, with less percentage increase for the largest events.
   POMMS grid cell meeting PG&E Fire Potential Conditions
                                                                              % Increase
               % Captured % Captured of
                                                  % Increase                from Baseline                                                          % Increase                  % Increase from
               of All HFTD All HFTD Veg.                                                                  % Increase  Avg. Event                                                                                                                       % Increase
                                                     from     Total 10 Year   - Total 10                                                        from Baseline - Avg. Customer* Baseline - Avg.
                Tree Over   Outages in PSPS Total                                         Total 10 Year from Baseline Duration                                                                 Max. Event                                            from Baseline
Guidance Study                                    Baseline -   Customer          Year                                                              Avg. Event     Impact for     Customer*
                 Strike in  Cells > 70th Events                                            Customer* - Total 10 Year [hours] for                                                               Customer*                                              - Max. Event
 (2010-2019)                                      PSPS  Total   Hours**       Customer                                                            Duration for    Largest 27      Impact for
               Cells >70th   Percentile  10 Year                                             Impact       Customer*   Largest 27                                                                 Impact                                                Customer*
                                                    Events       Impact        Hours**                                                             Largest 27       Events        Largest 27
               Percentile (2008-2020)                                                                       Impact      Events                                                                                                                           Impact
                                                   10 Year                      Impact                                                               Events                         Events
               [see note]    [see note]
  2020 10 Year
    Baseline        66%          70%         27          -      78,185,433         -         2,568,399         -                  23                       -                    95,126                         -                 317,455                       -
(current models)
 Baseline +>70th
 Percentile Sum     94%         90%          45        67%      117,709,137      51%         3,989,126       55%                  28                    22%                    123,927                      30%                  341,905                     8%
Tree Over Strike
 [note]: % Captured of HFTD Tree Over Strike, Vegetation Caused Outages 2008-2020,            *Customer counts are distribution service points and are estimated at circuit level counting all customers with
 based on cells >70th percentile OPW with input sustained wind speed of 20mph, + net          HFTD secondary transformers on a circuit, and do not include customer impacts from Transmission PSPS.
 new cells >70th percentile tree over strike for the potential vegetation criteria study.     **Customer Hours impacts is based on weather duration multiplied by the customer count for each event.
                                                                                                                                                                                                                                                                   4

                                   Please note FPI, OPW, fire potential conditions, and Black Swan criteria are all under study for potential enhancements in Q3 2021.
10 Year Total PSPS EventsCase 3:14-cr-00175-WHA Document 1358-1 Filed 03/23/21 Page 9 of 23
                          (2010-2019)      Potential PSPS Distribution Vegetation Guidance 10 Year Climatology Study

                2020 PSPS Base Line Scenario (current models) Event Count                                                                    Base Line +>70th Percentile Tree Over Strike Criteria Event Count




      Some of the measures included in this document are contemplated as additional precautionary measures intended to further reduce the risk of wildfires.
Case 3:14-cr-00175-WHA Document 1358-1 Filed 03/23/21 Page 10 of 23




             EXHIBIT A-2
Case 3:14-cr-00175-WHA Document 1358-1 Filed 03/23/21 Page 11 of 23
Case 3:14-cr-00175-WHA Document 1358-1 Filed 03/23/21 Page 12 of 23
Case 3:14-cr-00175-WHA Document 1358-1 Filed 03/23/21 Page 13 of 23




             EXHIBIT A-2.1
          Case
            Case
               3:14-cr-00175-WHA
                 3:14-cr-00175-WHADocument
                                    Document
                                           1358-1
                                             1330 Filed
                                                  Filed 03/23/21
                                                        03/04/21 Page
                                                                 Page 14
                                                                      1 ofof523




 1   JENNER & BLOCK LLP
        Reid J. Schar (pro hac vice)
 2      RSchar@jenner.com
        353 N. Clark Street
 3
        Chicago, IL 60654-3456
 4   Telephone: +1 312 222 9350
     Facsimile: +1 312 527 0484
 5
     CLARENCE DYER & COHEN LLP
 6      Kate Dyer (Bar No. 171891)
        kdyer@clarencedyer.com
 7      899 Ellis Street
 8      San Francisco, CA 94109-7807
     Telephone: +1 415 749 1800
 9   Facsimile: +1 415 749 1694

10   CRAVATH, SWAINE & MOORE LLP
        Kevin J. Orsini (pro hac vice)
11      korsini@cravath.com
        825 Eighth Avenue
12
        New York, NY 10019
13   Telephone: +1 212 474 1000
     Facsimile: +1 212 474 3700
14
     Attorneys for Defendant PACIFIC GAS AND ELECTRIC
15   COMPANY
16
                               UNITED STATES DISTRICT COURT
17                            NORTHERN DISTRICT OF CALIFORNIA
18                                SAN FRANCISCO DIVISION

19
     UNITED STATES OF AMERICA,                     Case No. 14-CR-00175-WHA
20
                                  Plaintiff,       PG&E’S RESPONSE TO ORDER TO
21                                                 SHOW CAUSE WHY FURTHER
                                                   CONDITION OF PROBATION
22          v.                                     SHOULD NOT BE IMPOSED
23   PACIFIC GAS AND ELECTRIC COMPANY,             Judge: Hon. William Alsup
24                                Defendant.
25

26

27

28


                 PG&E’S RESPONSE WHY FURTHER CONDITION SHOULD NOT BE IMPOSED
                                    Case No. 14-CR-00175-WHA
          Case
            Case
               3:14-cr-00175-WHA
                 3:14-cr-00175-WHADocument
                                    Document
                                           1358-1
                                             1330 Filed
                                                  Filed 03/23/21
                                                        03/04/21 Page
                                                                 Page 15
                                                                      2 ofof523




 1                  Defendant Pacific Gas and Electric Company (“PG&E”) respectfully submits this

 2   response to the Court’s February 18, 2021 order to show cause as to why Probation Condition 1

 3   should not be amended. (Dkt. 1308.)

 4                  On the understanding that the Court is proposing to amend Probation Condition 1

 5   to require PG&E to comply with CAL FIRE’s interpretation of California Public Resources

 6   Code section 4293 as set forth in CAL FIRE’s February 6, 2019 submission to the Court, PG&E

 7   does not object to the new proposed probation condition. (Dkt. 1012.) Probation Condition 1

 8   states that “the Court accepts CAL FIRE’s interpretation of Section 4293 as set forth in its
 9   February 6 submission (Dkt. No. 1012)”. (Dkt. 1040 at 1.) We understand CAL FIRE’s

10   February 6 submission to mean that not all trees subject to section 4293 that lean towards the line

11   constitute hazard trees that need to be abated. We further understand CAL FIRE’s submission to

12   mean that, in determining whether a tree constitutes a hazard requiring removal for purposes of

13   section 4293, “inspectors must use their professional judgment” based on the “specific

14   circumstances, on a case-by-case basis”. (Dkt. 1012 at 1.)

15                  PG&E agrees that a healthy tree may be a hazard tree based on the factual

16   circumstances specific to each tree. PG&E agrees to confirm to its vegetation management

17   personnel that healthy trees may be hazard trees and to ensure that its vegetation management

18   personnel are provided with and instructed to follow the guidance available from CAL FIRE for

19   applying section 4293, including CAL FIRE’s February 6 submission to this Court cited in

20   Probation Condition 1 and CAL FIRE’s field guide.

21                  With respect to the specific issue of leaning trees, PG&E shares the Court’s desire

22   to find a practicable solution that, assuming that the Zogg Fire was caused by the subject Gray

23   Pine, would have prevented the Zogg Fire. With that goal in mind, PG&E proposes the

24   following bright-line approach that would go beyond what is required under state law: as long as

25   CAL FIRE and the CPUC do not object, PG&E will institute a program to abate all Gray Pines

26   tall enough to fall into a distribution line in a Tier 2 or Tier 3 HFTD that lean more than

27   20 degrees towards the line in four regions (Bay Area, Central Valley, North Valley and Sierra)

28
                                                 2
                 PG&E’S RESPONSE WHY FURTHER CONDITION SHOULD NOT BE IMPOSED
                                    Case No. 14-CR-00175-WHA
           Case
             Case
                3:14-cr-00175-WHA
                  3:14-cr-00175-WHADocument
                                     Document
                                            1358-1
                                              1330 Filed
                                                   Filed 03/23/21
                                                         03/04/21 Page
                                                                  Page 16
                                                                       3 ofof523




 1   and abate all Tanoaks tall enough to fall into a distribution line in a Tier 2 or Tier 3 HFTD that

 2   lean more than 20 degrees towards the line in three regions (Bay Area, Central Coast and North

 3   Coast). These trees will be targeted, regardless of health, because data shows that these

 4   particular species may present higher risk of falling into the line in these particular regions. The

 5   pace of the program would depend on the number of trees that need to be felled, but PG&E

 6   would attempt to get crews in the field doing this work as soon as practicable. As to other tree

 7   species, PG&E would continue with its broader enhanced vegetation management (“EVM”)

 8   effort, which addresses trees of all species in high-fire threat areas and goes beyond what is
 9   required by state law to reduce wildfire risk.

10                     Under EVM, PG&E is assessing every tree capable of striking the line using

11   criteria developed by certified arborists to determine which trees present a sufficiently elevated

12   risk such that they should be removed under the EVM program, regardless of health. As part of

13   that program, the lean of each tree is assessed and used in the determination. Under current

14   EVM standards, if a tree leans more than 25 degrees toward the line and is tall enough to fall into

15   the line, it is abated under EVM. Trees with a smaller lean are evaluated for potential abatement.

16   Given that EVM goes beyond the historical scope of routine vegetation management work, given

17   the many millions of trees that surround PG&E’s lines, and given that cutting trees with power

18   tools close to bare, energized conductors is specialized and dangerous work, we continue to

19   expect that the EVM program will continue to address about at least 1,800 miles per year. By

20   the end of this year, PG&E expects to have completed EVM—i.e., patrolled, worked and

21   100% work verified—for over 6,000 HFTD line miles, at a program cost of more than

22   $1.4 billion.

23                     PG&E will also move forward on the other initiatives it is implementing this year

24   to more aggressively address the potential for vegetation to strike its power lines in high-fire

25   threat areas, which were described to the Court on February 19, 2021. (Dkt. 1310.) This

26   includes expanding PSPS scoping criteria to account for open priority vegetation tags and

27   vegetation density; focusing enhanced vegetation management in the highest 20% risk circuits;

28
                                                     3
                     PG&E’S RESPONSE WHY FURTHER CONDITION SHOULD NOT BE IMPOSED
                                        Case No. 14-CR-00175-WHA
          Case
            Case
               3:14-cr-00175-WHA
                 3:14-cr-00175-WHADocument
                                    Document
                                           1358-1
                                             1330 Filed
                                                  Filed 03/23/21
                                                        03/04/21 Page
                                                                 Page 17
                                                                      4 ofof523




 1   deploying 95 new VMI program inspectors that will provide in-field coaching of inspectors;

 2   deploying approximately 200 new work verification inspectors to provide 100% work

 3   verification of routine vegetation management patrols in high-fire threat areas; and the use of

 4   vehicle-based LiDAR scanning to check vegetation clearances in high-fire threat areas.

 5                  PG&E proposes the additional program to address leaning Gray Pines and

 6   Tanoaks knowing that launching such a program while it is also implementing all of the other

 7   in-progress vegetation management programs is likely to produce operational challenges that

 8   will have to be overcome, particularly in identifying and managing capable foresters and tree
 9   crew resources that can perform the needed work safely and with high quality. PG&E has

10   proposed this additional program for consideration by the Court, CAL FIRE and the CPUC

11   because, weighing the considerations, it believes this would be an appropriate way to address the

12   Court’s concern with leaning trees.

13                  PG&E looks forward to discussing the additional vegetation management

14   proposal regarding Gray Pines and Tanoaks with the Court and the other interested parties.

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 4
                 PG&E’S RESPONSE WHY FURTHER CONDITION SHOULD NOT BE IMPOSED
                                    Case No. 14-CR-00175-WHA
        Case
          Case
             3:14-cr-00175-WHA
               3:14-cr-00175-WHADocument
                                  Document
                                         1358-1
                                           1330 Filed
                                                Filed 03/23/21
                                                      03/04/21 Page
                                                               Page 18
                                                                    5 ofof523




 1   Dated: March 4, 2021                      Respectfully Submitted,

 2                                             JENNER & BLOCK LLP
 3

 4                                          By:    /s/ Reid J. Schar
                                                  Reid J. Schar (pro hac vice)
 5
                                               CRAVATH, SWAINE & MOORE LLP
 6

 7
                                            By:    /s/ Kevin J. Orsini
 8                                                Kevin J. Orsini (pro hac vice)

 9                                             CLARENCE DYER & COHEN LLP
10

11                                          By:    /s/ Kate Dyer
                                                  Kate Dyer (Bar No. 171891)
12

13                                          Attorneys for Defendant PACIFIC
                                            GAS AND ELECTRIC COMPANY
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              5
              PG&E’S RESPONSE WHY FURTHER CONDITION SHOULD NOT BE IMPOSED
                                 Case No. 14-CR-00175-WHA
Case 3:14-cr-00175-WHA Document 1358-1 Filed 03/23/21 Page 19 of 23




             EXHIBIT A-2.2
                                                    Case 3:14-cr-00175-WHA Document 1358-1 Filed 03/23/21 Page 20 of 23

                  PG&E Regions                                                                                                                                                March 2021


DEL NORTE              SISKIYOU
                                                                    MODOC                                                       North Coast
                                                                                                                                Humboldt, Lake, Marin, Mendocino, Napa and Sonoma

                                     SHASTA                         LASSEN

HUMBOLDT    TRINITY
                                                                                                                                Bay Area
                                                                                                                                Alameda, Contra Costa and San Fransisco
                      TEHAMA
                                                                PLUMAS
      MENDOCINO                                BUTTE

                                                                                                                                Central Valley North
                                                                               SIERRA
                             GLENN
                                                                               NEVADA

                                                     YU
                                                          BA                                                                    Alpine, Amador, Calaveras, Madera, Mariposa,
                                             SUT




                      LAKE     COLUSA                                   PLACER
                                                                                                                                Merced, San Joaquin, Stanislaus and Tuolumne
                                               TER




                                                                        EL
                                    YOLO                                DORADO
              SONOMA
                             NAPA                                                       ALPINE
                                                     SA
                                                      CR




                                                O                          D   OR
                                             AN                         MA
                                                                                                                                Central Valley South
                                                          AM




                                                                    A
                                                                                    S




                                         L
                                                                                RA




                                    SO
                                                               EN




                                                                            VE
                                                               TO




                                                                                                                                Fresno, Kern, Kings and Tulare
                      M




                                                                          LA




                                                          TUOLUMNE
                       AR




                                 CONTRA        SAN
                                                                        CA
                          IN




                 SAN              COSTA      JOAQUIN                                                 MONO
              FRANCISCO            ALA
                                       ME                  MARIPOSA
                                          DA
                                             STANISLAUS
                                     SANTA
                                     CLARA         MERCED
                                                                                                                                North Valley
                        SANTA
                                                             MADERA                                                             Butte, Glenn, Lassen, Plumas, Shasta, Siskiyou,
                         CRUZ
                                                                                                                                Tehama and Trinity
                                                            SAN                         FRESNO
                                                                                                                         INYO
                                                           BENITO


                                                                                                     TULARE                     Sacramento/Sierra
                                                          MONTEREY
                                                                                        KINGS
                                                                                                                                Colusa, El Dorado, Nevada, Placer, Sierra, Solano,
                                                                                                                                Sutter, Yolo and Yuba
                                                       SAN LUIS OBISPO                            KERN

                                                                                                                                Central Coast
                                                                                                                                Monterey,    San Benito, San Luis Obispo, San Mateo,
                                                                                                                                 SAN BERNADINO

                                                                    SANTA BARBARA                                               Santa Barbara, Santa Clara and Santa Cruz
                                                                                                 VENTURA

                                                                                                           LOS ANGELES
Case 3:14-cr-00175-WHA Document 1358-1 Filed 03/23/21 Page 21 of 23




             EXHIBIT A-3
              Case 3:14-cr-00175-WHA Document 1358-1 Filed 03/23/21 Page 22 of 23


Vallejo, Alex

From:                              Morey, Candace <candace.morey@cpuc.ca.gov>
Sent:                              Thursday, March 18, 2021 10:04 AM
To:                                Allen, Meredith; Singh, Sumeet; Johnson, Aaron; Pender, Matthew; Vallejo, Alex; Koo,
                                   Alyssa (LAW); Thomas Jacobs, Caroline; Palmer, Leslie L.; Strenfel, Scott; Gilleran, Sean;
                                   Ritter, Michael
Cc:                                Kjensli, Nika; Duffey, Evan
Subject:                           RE: Meeting re Proposed Conditions



*****CAUTION: This email was sent from an EXTERNAL source. Think before clicking links or opening
attachments.*****
Meredith, can you clarify for me what is reflected in the “PSPS Total Events 10 Year” – is that the average of the total
number of events in each county in PG&E territory over the 10-year period? (It’s not an average annual number of
events correct?) Trying to understand the difference between slides 4 and 5.

Thank you
Candace

From: Allen, Meredith <MEAe@pge.com>
Sent: Monday, March 8, 2021 5:58 PM
To: Singh, Sumeet <S1St@pge.com>; Johnson, Aaron <AJJ9@pge.com>; Pender, Matthew <MTPa@pge.com>; Vallejo,
Alex <AXVU@pge.com>; Koo, Alyssa (LAW) <ATK4@pge.com>; Thomas Jacobs, Caroline
<Caroline.ThomasJacobs@cpuc.ca.gov>; Palmer, Leslie L. <Leslie.Palmer@cpuc.ca.gov>; Morey, Candace
<candace.morey@cpuc.ca.gov>; Strenfel, Scott <S7ST@pge.com>; Gilleran, Sean <SPGH@pge.com>; Ritter, Michael
<MxRy@pge.com>
Cc: Kjensli, Nika <nika.kjensli@cpuc.ca.gov>; Duffey, Evan <EJDQ@pge.com>
Subject: RE: Meeting re Proposed Conditions

All,

Attached are the materials for the meeting.

Thank you,
Meredith

-----Original Appointment-----
From: Allen, Meredith
Sent: Thursday, March 3, 2005 12:17 PM
To: Allen, Meredith; Singh, Sumeet; Johnson, Aaron; Pender, Matthew; Vallejo, Alex; Koo, Alyssa (LAW); Thomas Jacobs,
Caroline; Palmer, Leslie L.; Morey, Candace; Strenfel, Scott; Gilleran, Sean; Ritter, Michael
Cc: Kjensli, Nika; Duffey, Evan
Subject: Meeting re Proposed Conditions
When: Monday, March 8, 2021 6:00 PM-7:00 PM (UTC-08:00) Pacific Time (US & Canada).
Where: Microsoft Teams Meeting


________________________________________________________________________________


                                                              1
             Case 3:14-cr-00175-WHA Document 1358-1 Filed 03/23/21 Page 23 of 23

Microsoft Teams meeting
Join on your computer or mobile app
Click here to join the meeting

Or call in (audio only)
+1 415-906-0873,,329029884# United States, San Francisco
Phone Conference ID: 329 029 884#
Find a local number | Reset PIN

Need Help with Teams? Click on the Help option in this invite to connect you directly to our Teams at PG&E Training
site!

Learn More | Help | Meeting options

________________________________________________________________________________




                                                         2
